         Case 1:11-cr-00568-PKC Document 544 Filed 08/03/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA                     )               ORDER ON MOTION FOR
                                             )               REDUCTION IN SENTENCE
               V.                            )               UNDER 18 U.S.C. § 3582(c)(1)(A)
                                             )               COMPASSIONATE RELEASE
MICHEAL ACOBES,                              )
                                             )                       11 CR 568 (PKC)
                      Defendant.             )


               Upon motion of the defendant for a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A), and after considering the applicable factors set forth in 18 U.S.C. § 3553(a)

and the applicable policy statements issued by the Sentencing Commission to the extent they

are relevant to whether a deduction is warranted (and, if so, the amount of the reduction),

               IT IS ORDERED that the motion is GRANTED.

               The defendant’s previously imposed sentence of imprisonment of 120 months is

reduced to Time Served. The defendant is to remain in Bureau of Prisons custody until the

defendant’s residence can be verified or a release plan can be developed. Additional custody

shall not exceed 5 days unless extended by the Court.

               The defendant’s term of supervised release is unchanged. The defendant’s

conditions of supervised release are unchanged.

               IT IS SO ORDERED.




Dated: New York, New York
       August 3, 2020
